DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 18-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. (Original Invention) Claims 1-9 and 13-17, drawn to a dust core with a D10a to D90c ratio of 0.3-1.25, classified in B22F 1/052.
II. Claims 18-20, drawn to a dust core with a D10a diameter of 2.8-9.5, classified in B22F 2304/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the dust core of invention II does not require a D10a to D90c ratio of 0.3-1.25.  The subcombination has separate utility such as dust core with a D10a diameter of less than 2.8 or greater than 9.5. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, the feature of a “10% cumulative diameter D10a is 2.8 to 9.5” renders the claim indefinite because it is unclear what unit is intended to define the range of 2.8-9.5. 

Allowable Subject Matter
Claims 1-9 and 13-16 are allowed.
Claim 17 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record do not teach or suggest a dust core containing an amorphous magnetic material and crystalline magnetic material powder mixture having a total content of amorphous and crystalline material, an amorphous content to crystalline content mass ratio, a relationship between an amorphous material median D50a diameter and crystalline material median D50C diameter, and a ratio of 10% amorphous cumulative diameter D10a and 90% crystalline cumulative diameter D90c from volume-based particle size distributions as claimed in combination. The closest prior art of record to claim 1 is Shimoda (JP2001196216A) as applied in the action dated 09/28/2021. Shimoda teaches a substantially similar dust core containing a powder mixture of amorphous and crystalline magnetic materials; however, from the particle size distributions in Shimoda, a ratio of a D10 particle size of the amorphous powder to a D90 particle size of the crystalline powder is about 1.96. The D10a to D90c ratio range in the instant dust core is 0.3-1.25, such that the ratio disclosed in Shimoda falls substantially outside of the claimed range. In view of the amendments and remarks filed 01/28/2022, the Examiner agrees that the prior art of record do not anticipate or reasonably render obvious the dust core, inductor, and electric device of the instant claims 1-9 and 13-17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736